Citation Nr: 1520795	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  05-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for breathing difficulties from asbestos exposure.

2.  Whether new and material evidence has been received to reopen the previously denied claim for cerebrovascular accident (CVA) with cognitive disruption.

3.  Whether new and material evidence has been received to reopen the previously denied claim for traumatic brain injury (TBI).

4.  Entitlement to service connection for bronchospasm and minor hemopty with bronchitis and chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for anxiety disorder as secondary to TBI.  

6.  Entitlement to service connection for tinnitus, to include as secondary to TBI.  

7.  Entitlement to service connection for rhinitis as due to asbestos exposure.

8.  Entitlement to a compensable rating for bilateral diabetic retinopathy. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

(A separate decision will be provided regarding the issue of apportionment.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to January 1965 and again from March 1965 to February 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In July 2007, the RO denied entitlement to TDIU.  In November 2009, the Board denied entitlement to a TDIU; however, in February 2011, the Board vacated that decision and remanded the issue to schedule the Veteran for a video conference hearing.  In February 2012, the Veteran testified before the undersigned at a video conference hearing regarding this issue; a transcript is of record.  In May 2012, the Board remanded this issue for development.  This issue is now ready for a decision.

While the case was in remand status, in September 2012, the RO issued a rating decision that denied the other eight claims as listed on the first page of this decision, among other issues.  The Veteran perfected appeals as to these eight issues, as shown by a review of the paper claims file and secure electronic claims files.

The eight issues of claims to reopen, service connection claims, and increased rating for diabetic retinopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been in receipt of a 70 percent schedular rating for service-connected psychiatric disorders effective since July 31, 2012; he has also been service-connected for additional disabilities with a single disability rated at 40 percent or more and a combined rating of 70 percent or more since April 7, 2006.

2.  The Veteran is unable to secure or maintain substantially gainful employment due to the effects of service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating is warranted when the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, without considering the effects of age or nonservice-connected disabilities.  Generally, to be eligible for a TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Further, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  

The Veteran currently meets the schedular percentage threshold for TDIU, and he has met these criteria since at least April 7, 2006, based on multiple disabilities.  His combined overall rating has been 60 percent since February 18, 2002, with the exception of the period of 100 percent rating for prostate cancer from March 31, 2004, to November 30, 2005; and 70 percent or higher effective since April 7, 2006.  

In particular, the Veteran is service-connected for psychiatric disorders characterized as posttraumatic stress disorder (PTSD), generalized anxiety disorder, major depression, and dysthymia, with a 50 percent initial rating effective since February 18, 2002, and a 70 percent rating effective since July 31, 2012.  

The Veteran is also service-connected for prostate cancer with erectile dysfunction, status post radiation treatment, which was rated 100 percent disabling effective from March 31, 2004, then 20 percent disabling from December 1, 2005, and 40 percent disabling since April 7, 2006.  He is also service-connected for diabetes mellitus, Type 2, with constipation, rated as 20 percent disabling since November 17, 2006; and bilateral diabetic retinopathy, with a noncompensable rating effective since April 9, 2008 (which is being remanded below for the question of a higher rating).  The Veteran is also service-connected for discogenic disease, L5-S1 (low back disability), which has been rated as 10 percent disabling effective since March 1, 1983.  He has noncompensable ratings for hyperpigmented macules and scars.  

In a July 2012 report, a VA medical examiner noted the Veteran's prior work history as an electric technician and supervisor and as a communications technician.  The Veteran had not worked since January 1998 due to depression and multiple problems, particularly the lumbar spine, diabetes mellitus, genitourinary neoplasm (or prostate cancer), and memory impairment.  The Veteran was not service-connected for psychiatric disorders or symptoms of memory impairment at the time of this examination.  The examiner opined, based on the then service-connected disabilities, that the Veteran was able to secure and maintain substantially gainful employment for sedentary work, such as office work, with limited physical activity due to the back problem.  

In another July 2012 report, a VA psychiatric examiner stated that the Veteran had symptoms of PTSD and a history of long-term depression, as well as cognitive complaints that had been verified by neuropsychiatric testing years ago.  He had been in and out of psychiatric treatment for years, and the Veteran reported that he had memory problems that had caused occupational impairment in the past.  The examiner stated that, because the Veteran has significant memory and complaints, his occupational functioning would likely be very impaired due to his psychiatric disability.  

Resolving doubt in the Veteran's favor, and considering the two July 2012 VA opinions together, he is unemployable for VA purposes due to the effects of his service-connected disabilities.   He has also met the schedular threshold criteria for TDIU since at least April 7, 2006; therefore, the criteria for TDIU are met, and the claim is granted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16.


ORDER

A total disability rating based on individual unemployability (TDIU) is granted.


REMAND

In a September 2012 rating decision, the AOJ denied claims to reopen service connection for breathing difficulties from asbestos exposure, CVA with cognitive disruption, and TBI.  The AOJ also denied service connection for bronchospasm and minor hemopty with bronchitis and COPD; for anxiety disorder and tinnitus as secondary to TBI; and for rhinitis as due to asbestos exposure.  The AOJ also denied a compensable rating for the service-connected bilateral diabetic retinopathy. 

In his October 2013 substantive appeal (VA Form 9) the Veteran requested a videoconference hearing before the Board.  The appeal for these issues was certified to the Board in February 2014, but there is no indication that this requested hearing was scheduled or held, or that the hearing request was withdrawn.  As such, the case must be remanded for this purpose.  38 C.F.R. §§ 20.700, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via videoconference from the RO.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims that are remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


